 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10           R. ALEXANDER ACOSTA,                          CASE NO. C17-0961JLR

11                                Plaintiff,               ORDER SCHEDULING ORAL
                    v.                                     ARGUMENT
12
             HOA SALON ROOSEVELT, INC.,
13
             et al.,
14
                                  Defendants.
15
             The court hereby SCHEDULES oral argument on the Defendants’ motion for
16
     summary judgment (Dkt. # 30) for Wednesday, January 23, 2019, at 10:00 a.m. The
17
     court further DIRECTS the parties to prepare to respond to the following issues:
18
          1. Why should the court not strike the declaration of Sherrie Chan (Chan Decl.
19
             (Dkt. # 36)) based on Plaintiff’s failure to timely disclose this witness? See Fed.
20
             R. Civ. P. 22(a)(1)(A)(i); Fed. R. Civ. P. 37(c)(1);
21
     //
22


     ORDER - 1
 1     2. If the court strikes Ms. Chan’s declaration, what evidence, if any, remains in the

 2        record that would create a genuine dispute of material fact concerning Defendants’

 3        willful violation of the Fair Labor Standards Act?

 4        Dated this 14th day of January, 2019.

 5

 6                                                  A
                                                    JAMES L. ROBART
 7
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
